CHANDLER, Justice
(concurring).
I concur in the result reached by Judge Wallace. However, I am of the opinion that Gulf has not exhausted all necessary administrative remedies. It has not applied for relief under Paragraph 26 of the Corporation Commission order. For that reason the complaint should be dismissed.
Had all administrative remedies been exhausted without success, I agree with Judge Wallace that this Court should not assume equity jurisdiction. Gulf has not shown that the Oklahoma procedure for review of the contested order is in any way inadequate to preserve for ultimate review by the Supreme Court of the United States any federal question arising out of the order. As a matter of fact adequate and speedy remedy would be available by appeal to the Supreme Court of Oklahoma and thence to the Supreme Court of the United States. The power of a court of equity to act being *645discretionary, the controlling principle announced in Alabama Public Service Commission v. Southern Railway Company, 341 U.S. 341, 71 S.Ct. 762, 95 L.Ed. 1002, places upon us a duty to abstain under these circumstances.